18-13359-shl       Doc 1830        Filed 08/28/20 Entered 08/28/20 12:47:37                     Main Document
                                                Pg 1 of 2



COOLEY LLP
55 Hudson Yards
New York, New York 10001
Telephone: 212-479-6000
Facsimile: (212) 479-6275
Jay Indyke
Paul Springer

Counsel for the Litigation Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X

                                                         :
                                                              Chapter 11
In re:                                                   :
                                                              Case No. 18-13359 (SHL)
                                       1
MIAMI METALS I, INC., et al.,
                                                         :
                 Debtors.
                                                         :

-------------------------------------- X

           CERTIFICATE OF NO OBJECTION REGARDING MOTION OF
    LITIGATION TRUSTEE TO EXTEND DEADLINES FOR FILING OBJECTIONS TO
             (I) 503(B)(9) AND OTHER ADMINISTRATIVE CLAIMS, AND
                          (II) GENERAL UNSECURED CLAIMS

         PLEASE TAKE NOTICE that on August 4, 2020, Donna H. Lieberman, in her capacity

as the litigation trustee of the Miami Metals Litigation Trust (the “Litigation Trustee”), filed the

Motion of the Litigation Trustee to Extend Deadlines for Filing Objections to (I) 503(B)(9) and

Other Administrative Claims, and (II) General Unsecured Claims [ECF No. 1828] (the “Motion”)

with the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”).


1
  The sole remaining Debtor in this chapter 11 case is Miami Metals I, Inc. (f/k/a Republic Metals Refining
Corporation), 15 West 47th Street, Suites 206 and 209, New York, NY 10036 (last four digits of federal tax
identification number: 3194). The cases for the prior Debtors were closed on April 3, 2020 pursuant to the Final
Decree (I) Closing Subsidiary Cases and (II) Granting Related Relief (the “Subsidiary Final Decree”) [ECF No. 1746].
18-13359-shl    Doc 1830     Filed 08/28/20 Entered 08/28/20 12:47:37           Main Document
                                          Pg 2 of 2



       PLEASE TAKE FURTHER NOTICE that the Litigation Trustee established a deadline

for parties to file objections to the Motion (the “Objection Deadline”). The Objection Deadline

was set for August 27, 2020, at 5:00 p.m. (prevailing Eastern Time). The Objection Deadline has

now passed and, to the best of my knowledge, no responsive pleadings have been filed.

       PLEASE TAKE FURTHER NOTICE that the Litigation Trustee will respectfully

request that the proposed order attached to the Motion be entered prior to the hearing currently

scheduled for September 3, 2020 at 10:30 a.m. (prevailing Eastern Time). However, a hearing to

consider the Motion may still be held at such time should the Bankruptcy Court require.



Dated: August 28, 2020
New York, New York

                                                   /s/ Jay Indyke
                                                   Jay Indyke
                                                   Paul Springer
                                                   COOLEY LLP
                                                   55 Hudson Yards
                                                   New York, New York 10001
                                                   Telephone: (212) 479-6000
                                                   Facsimile: (212) 479-6275
                                                   Email: jindyke@cooley.com
                                                    pspringer@cooley.com

                                                   Counsel to the Litigation Trustee
